Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
                   Nos. 04-16-00582-CR & 04-16-00583-CR

                                Eliezer CRUZ,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2016CR4935 & 2015CR9345
                  Honorable Melisa Skinner, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, these appeals are DISMISSED.

SIGNED December 7, 2016.


                                        _________________________________
                                        Rebeca C. Martinez, Justice